Exhibit 10.4

 

LOGO [g703447ex10_4pg001.jpg]

SECURITY AGREEMENT

(Deposit Account - Specific)

1.  Grant of Security Interest.  As security for any and all Indebtedness (as
defined below) of SCHMITT INDUSTRIES, INC., an Oregon corporation (“Pledgor”),
Pledgor hereby irrevocably and unconditionally grants a security interest in and
assigns and transfers the Deposit Account (as defined below) to BANK OF AMERICA,
N.A., a national banking association (“Bank”).

2.  Indebtedness.  “Indebtedness” means alt debts, obligations or liabilities
now or hereafter existing, absolute or contingent of Pledgor to Bank, whether
voluntary or involuntary, whether due or not due, or whether incurred directly
or indirectly or acquired by Bank by assignment or otherwise. Indebtedness
includes, without limitation, all obligations of Pledgor arising under any Swap
Contract; provided, “Indebtedness” secured by the Deposit Account of Pledgor
shall not include obligations arising under any Swap Contract to which it is not
party if, and to the extent that, all or a portion of the guaranty by such
Pledgor to Bank of, or the grant by such Pledgor of a security interest to Bank
to secure, such Swap Contract, would violate the Commodity Exchange Act by
virtue of such Pledgor’s failure to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guaranty
or grant of such security interest becomes effective with respect to such Swap
Contract. “Commodity Exchange Act” means 7 U.S.C. Section 1 et seq., as amended
from time to time, any successor statute, and any rules, regulations and orders
applicable thereto. “Swap Contract” means any interest rate, credit, commodity
or equity swap, cap, floor, collar, forward foreign exchange transaction,
currency swap, cross currency rate swap, currency option, securities puts,
calls, collars, options or forwards or any combination of, or option with
respect to, these or similar transactions now or hereafter entered into between
Pledgor and Bank and/or any affiliate of Bank. Unless otherwise agreed in
writing, “Indebtedness” shall not include such debts, obligations or liabilities
which are or may hereafter be “consumer credit” subject to the disclosure
requirements of the Federal Truth in Lending law or any regulation promulgated
thereunder.

3.  Deposit Account.  For purposes of this Agreement, “Deposit Account” means
the following deposit account opened by Pledgor with Bank, any safekeeping or
securities account in which such deposit account or products may be held or
credited, any renewals or rollovers thereof, any proceeds thereof, and any
general intangibles, financial assets, securities entitlements, investment
property and choses in action arising therefrom or related thereto:

 

Deposit Account
Number

      

Open or Issue
Date

           Current Principal
Amount       

Maturity Date

                            

 

    

 

    

 

      

 

  

4.  No Other Security Interests.  Pledgor hereby represents and warrants to Bank
that Pledgor owns the Deposit Account free and clear of any and all liens,
encumbrances, or interests of any third parties other than the security interest
of Bank.

5.  Withdrawals; Renewals; Rollovers.  Pledgor shall not withdraw funds from the
Deposit Account without Bank’s prior written consent. Pledgor agrees that, upon
maturity of any Deposit Account with a maturity date, such Deposit Account shall
be renewed at Bank’s then prevailing rate of interest for successive ninety
(90) day periods (or such other time period as may be agreed by Bank and
Pledgor).

6.  Certificates.  Upon Bank’s request, Pledgor shall deliver any certificate
evidencing any of the Deposit Account to Bank, duly endorsed over to Bank, as
necessary.

 

Security Agreement (Deposit Account)   -1-   



--------------------------------------------------------------------------------

  7.  Interest Payments.  Notwithstanding Bank’s security interest in the
proceeds of the Deposit Account, Bank will continue to pay to Pledgor interest
accruing thereunder until the occurrence of an Event of Default under this
Agreement.

  8.  Costs.  All advances, charges, costs and expenses, including reasonable
attorneys’ fees, incurred or paid by Bank in exercising any right, power or
remedy conferred by this Agreement or in the enforcement thereof (collectively,
the “Collateral Costs”), shall become a part of the Indebtedness secured
hereunder and shall be paid to Bank by Pledgor immediately and without demand,
with interest thereon at an annual rate equal to the highest rate of interest of
any Indebtedness secured by this Agreement Such costs and attorneys’ fees shall
include the allocated cost of in-house counsel to the extent permitted by law.

  9.  Events of Default.  To the extent permitted by law, at the option of Bank
without necessity of demand or notice, all or any part of the Indebtedness of
Pledgor shall immediately become due and payable irrespective of any agreed
maturity upon the happening of any of the following events (“Events of
Default”); provided, however, that all Indebtedness of Pledgor automatically
shall become immediately due and payable if a bankruptcy petition is filed with
respect to Pledgor: (a) failure to keep or perform any of the terms or
provisions of this Agreement; (b) default in the payment of principal or
interest or any other default with respect to any Indebtedness of Pledgor;
(c) the levy of any attachment, execution or other process against any of the
collateral; (d) the death, insolvency, failure in business, commission of an act
of bankruptcy, general assignment for the benefit of creditors, filing of any
petition in bankruptcy or for relief under the provisions of the Bankruptcy
Code, of, by, or against Pledgor or any comaker, accommodation maker, surety or
guarantor of the Indebtedness or any endorser of any note or other document
evidencing the Indebtedness. Upon the happening of any of the foregoing
specified events, any agreement for further financial accommodation by Bank
shall terminate at its option.

10.  Remedies.  Upon the happening of any Event of Default, Bank may then
exercise as to such collateral all the rights, powers and remedies of an owner
and all rights, powers and remedies of a secured party under the Uniform
Commercial Code and other laws.

11.  Waivers.  Pledgor waives any right to require Bank to (a) proceed against
any person, (b) proceed against or exhaust any collateral, or (c) pursue any
other remedy in Bank’s power; and waive any defense arising by reason of any
disability or other defense of Pledgor or any other person, or by reason of the
cessation from any cause whatsoever of the liability of Pledgor or any other
person. Until the indebtedness has been paid in full, Pledgor waives any right
of subrogation, reimbursement, indemnification, and contribution (contractual,
statutory or otherwise), including without limitation, any claim or right of
subrogation under the Bankruptcy Code (Title 11, United States Code) or any
successor statute, arising from the existence or performance of this Agreement,
and Pledgor waives any right to enforce any remedy which Bank now has or may
hereafter have against Pledgor or against any other person, and waive any
benefit of, and any right to participate in, any security now or hereafter held
by Bank. If Pledgor is not also a debtor with respect to a specified
Indebtedness, such Pledgor authorizes Bank, without notice or demand and without
affecting Pledgor’s liability hereunder, from time to time to: (a) renew,
compromise, extend, accelerate or otherwise change the time for payment of, or
otherwise change the terms of, such Indebtedness or any part thereof, including
increase or decrease of the rate of interest thereon; (b) receive and hold
security, other than the collateral herein described, for the payment of such
Indebtedness or any part thereof, and exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of the collateral herein described or any
part thereof or any such other security; and (c) release or substitute debtors,
or any of the endorsers or guarantors of such Indebtedness or any part thereof,
or any other parties thereto.

12.  Transfer of Collateral.  Upon the transfer of all or any part of the
Indebtedness, Bank may transfer all or any part of the collateral and shall be
fully discharged thereafter from all liability and responsibility with respect
to such collateral so transferred, and the transferee shall be vested with all
the rights and powers of Bank hereunder with respect to such collateral so
transferred; but with respect to any collateral not so transferred Bank shall
retain all rights and powers hereby given.

 

Security Agreement (Deposit Account)   -2-   



--------------------------------------------------------------------------------

13.  Continuing Agreement.  This is a continuing Agreement and all the rights,
powers and remedies hereunder shall apply to all past, present and future
Indebtedness, including that arising under successive transactions which shall
either continue the Indebtedness, increase or decrease it, or from time to time
create new Indebtedness after all or any prior Indebtedness has been satisfied,
and notwithstanding the death, incapacity, or bankruptcy of Pledgor, or any
other event or proceeding affecting Pledgor.

14.  Continuing Powers.  Until all Indebtedness shall have been paid in full all
rights, powers and remedies granted to Bank hereunder shall continue to exist
and may be exercised by Bank at the time specified hereunder irrespective of the
fact that the Indebtedness or any part thereof may have become barred by any
statute of limitations, or that the personal liability of Pledgor may have
ceased.

15.  Other Rights.  The rights, powers and remedies given to Bank by this
Agreement shall be in addition to all rights, powers and remedies given to Bank
by virtue of any statute or rule of law. Any forbearance or failure or delay by
Bank in exercising any right, power or remedy hereunder shall not be deemed to
be a waiver of such right, power or remedy, and any single or partial exercise
of any right, power or remedy hereunder shall not preclude the further exercise
thereof; and every right, power and remedy of Bank shall continue in full force
and effect until such right, power or remedy is specifically waived by an
instrument in writing executed by Bank.

16.  Pledgors’ Residence.  Pledgor represents and warrants that Pledgor resides
in, or, if Pledgor is not an individual, has its chief executive office in the
state specified on the signature page hereof. Pledgor agrees to give Bank at
least thirty (30) days notice before changing its state of residence, chief
executive office or state of organization.

17.  Singular and Plural.  All words used herein in the plural shall be deemed
to have been used in the singular where the context and construction so require,
and the obligations and undertakings hereunder are joint and several.

18.  Termination.  This Agreement shall remain in full force and effect until
terminated by Bank.

19.  Governing Law.  Except to the extent that any law of the United States may
apply, this Agreement shall be governed and interpreted according to the laws of
Oregon (the “Governing Law State”), without regard to any choice of law, rules
or principles to the contrary. Nothing in this paragraph shall be construed to
limit or otherwise affect any rights or remedies of Bank under federal law.

20.  Statutory Notice.  Under Oregon law, most agreements, promises and
commitments made by the Bank concerning loans and other credit extensions which
are not for personal, family or household purposes or secured solely by any
Pledgor’s residence must be in writing, express consideration and be signed by
us to be enforceable.

21.  Notices.  Notices and other communications regarding this Agreement shall
be personally delivered or sent by first class mail, postage prepaid, or by
overnight courier, to the addresses on the signature page of this Agreement, or
to such other addresses as Bank and Pledgor may specify from time to time in
writing. Notices and other communications shall be effective (i) if mailed, upon
the earlier of receipt or five (5) days after deposit in the U.S. mail, first
class, postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

[CONTINUED ON FOLLOWING PAGE]

 

Security Agreement (Deposit Account)   -3-   



--------------------------------------------------------------------------------

Dated: March 14, 2014       BANK:     PLEDGOR:   BANK OF AMERICA, N.A.,    
SCHMITT INDUSTRIES, INC.,   a national banking association     an Oregon
corporation   By:   LOGO [g703447ex10_4pg004a.jpg]     By:   LOGO
[g703447ex10_4pg004b.jpg]  

Name:   Ross Beaton     Name:   James A. Fitzhenry  

Its:   SVP     Its:   PRES. & CEO  

 

       By:   LOGO [g703447ex10_4pg004c.jpg]  

      Name:   Ann M. Ferguson  

      Its:   CFO & Treasurer   Address for notices to Bank:     Address for
notices to Pledgor:   Bank of America, N.A.     Schmitt Industries, Inc.  
Attn.:  Notice Desk     2765 Northwest Nicolai Street   Mailcode: CT2-515-BB-03
    Portland, OR 97210   70 Batterson Park Road       Farmington, CT 06032      
 

 

Security Agreement (Deposit Account)   -4-   